NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4351-19

RYAN ASRI,

          Plaintiff-Appellant,

v.

WELLS FARGO DEALER
SERVICES,

     Defendant-Respondent.
________________________

                   Argued November 15, 2021 – Decided December 3, 2021

                   Before Judges Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. DC-000616-18.

                   Ryan Asri, appellant, argued the cause pro se.

                   Greyson K. Van Dyke argued the cause for respondent
                   (Reed Smith LLP, attorneys; Henry F. Reichner, of
                   counsel and on the brief; Greyson K. Van Dyke, on the
                   brief).

PER CURIAM
      Plaintiff Ryan Asri appeals from a July 2, 2020 Special Civil Part order

denying reinstatement of his complaint against defendant Wells Fargo Dealer

Services (Wells Fargo), who financed the purchase of his vehicle. Because the

court failed to provide an oral or written statement explaining its reasoning for

denying plaintiff's application as required by Rule 1:7-4(a), we vacate the July

2nd order and remand for further proceedings consistent with this opinion.

      As a preliminary matter, we note that the facts and procedural history

detailed below are gleaned from the incomplete record provided by the parties

which is missing, among other items, a copy of the underlying complaint,

transcripts of relevant motion hearings, and pleadings detailing the bases for

many of the applications filed with the court.

      From this limited record we understand that plaintiff filed a complaint

seeking approximately $5000 in damages related to alleged improper conduct

committed by Wells Fargo when it sold his 2008 Hyundai Sonata at auction after

plaintiff defaulted on his car loan. Prior to filing his complaint, plaintiff filed a

Chapter 7 bankruptcy petition in which he claimed assets of $15,050.68 based

in part on a "$50 class action settlement from Wells Fargo [D]ealer [S]ervices

and a right to sue," but did not specifically identify the instant claim against

Wells Fargo regarding the repossession and sale of his vehicle, nor did he list


                                                                              A-4351-19
                                         2
the post-auction deficiency owed to Wells Fargo related to his Hyundai Sonata

under "Schedule D: Creditors Who Have Claims Secured by Property." Despite

failing to include in the record any order from the bankruptcy court, as best we

can discern, plaintiff asserts his claims against Wells Fargo were not addressed

by the bankruptcy court and remain viable.

       Wells Fargo failed to file a timely answer to the complaint resulting in the

court entering default against it.     Approximately two years later, plaintiff

requested that the court enter default judgment against Wells Fargo. The court

denied plaintiff's application because he failed to provide proof of the amount

due.

       Plaintiff renewed his motion for a default judgment.            While that

application was pending, Wells Fargo moved to vacate the default contending

plaintiff failed to serve properly the complaint as required by the Rules and also

requested that the court dismiss the complaint.

       It appears the court vacated the entry of default and, in a March 18, 2020

order, granted Wells Fargo's motion to dismiss.          In dismissing plaintiff's

complaint, the court explained that "plaintiff has not presented sufficient

evidence to justify entering judgment in his favor" and "failed to satisfy his

burden of proof." The record, however, does not contain a copy of the pleadings


                                                                             A-4351-19
                                         3
in support of Wells Fargo's application, and we cannot discern the Rule or

authority it relied upon in seeking dismissal. Further, the court's March 18, 2020

order does not designate if plaintiff's complaint was dismissed with or without

prejudice, but a document contained in the record and prepared by the court

provides that the matter was dismissed without prejudice on March 18, 2020,

indicating the court's dismissal was on a non-dispositive basis.

      According to Wells Fargo, plaintiff thereafter filed numerous motions and

letters with the court seeking various types of relief. Among those applications

was an April 13, 2020 motion for reconsideration of the court's March 18, 2020

order, which the court denied on May 19, 2020. In its statement of reasons

supporting the May 19th order, the court concluded plaintiff failed to satisfy the

standard for reconsideration under Rule 4:49-2, as he did not present the court

with any "new evidence that would justify the court changing its previous order

from March 18, 2020." 1

      Plaintiff also sought leave to file an amended complaint, but before the

court could rule on that application, he filed a second motion for reconsideration




1
  Rule 4:49-2, however, applies only to final judgments, see Lawson v. Dewar,
468 N.J. Super. 128, 134 (App. Div. 2021), not interlocutory decisions such as
the March 18, 2020 order.
                                                                            A-4351-19
                                        4
on May 26, 2020. The court denied the motion to amend and the second

reconsideration application in a June 2, 2020 order.

         On June 17, 2020, plaintiff filed a motion seeking reinstatement of his

complaint which the court denied in a July 2, 2020 order. In his application,

plaintiff submitted what he contended was "new evidence," including documents

related to his bankruptcy petition and discharge. Plaintiff also relied upon out-

of-state matters involving unrelated Wells Fargo entities, which he argued

evidenced defendant's fraudulent practices.      He maintained that the court's

dismissal overlooked defendant's "misrepresentation of the evidence." The

court denied the motion to reinstate, but as noted, its July 2nd order was not

accompanied by an oral or written a statement explaining its decision.

         This appeal followed in which plaintiff challenges only the July 2, 2020

order.     He primarily argues that the court erred in failing to reinstate his

complaint because he did not receive sufficient notice regarding the

repossession and sale of his car as required by New Jersey law, and he was

entitled to certain "consumer protections" never afforded to him by Wells Fargo.

Specifically, plaintiff contends that after requesting information regarding a

post-auction deficiency, Wells Fargo "never sent [the] requested documents,

never tried to collect a balance [and] only submitted felonious documents."


                                                                           A-4351-19
                                         5
Second, he disputes Wells Fargo's arguments raised before the court that he

lacked standing to pursue his damages claim, and that the resolution of his

bankruptcy action discharged any claims he had against Wells Fargo.

      The court's failure to explain the reasons supporting its decision to deny

plaintiff's motion to reinstate his complaint is inconsistent with the mandatory

requirements of Rule 1:7-4(a), requiring a remand for the court to supplement

the July 2, 2020 decision with a written or oral statement of reasons. Rule 1:7-

4(a) provides that the court "shall . . . find the facts and state its conclusions of

law thereon . . . on every motion decided by a written order that is appealable as

of right . . . ." "Meaningful appellate review is inhibited unless the judge sets

forth the reasons for his or her opinion." Salch v. Salch, 240 N.J. Super. 441,

443 (App. Div. 1990); see also Estate of Doerfler v. Fed. Ins. Co., 454 N.J.

Super. 298, 301 (App. Div. 2018).

      The concerns expressed by the Doerfler court are particularly applicable

here. As mentioned, the court resolved plaintiff's reinstatement application by

issuing only the July 2, 2020 order. As it appears the court's March 18, 2020

order dismissed the complaint on a without prejudice basis, it is fair to conclude

that reinstatement would have been permitted under certain circumstances. We

cannot, however, discern from either the court's earlier orders, or the record


                                                                               A-4351-19
                                         6
before us, if the court correctly exercised its discretion when it denied plaintiff's

reinstatement application. Weber v. Mayan Palace Hotel & Resorts, 397 N.J.

Super. 257, 262 (App. Div. 2007) (applying an abuse of discretion standard of

review for a motion to reinstate). For example, the record does not contain the

materials submitted to the court in support of plaintiff's April 13, 2020

reconsideration motion, and we are therefore unable to determine if plaintiff's

subsequent request for reinstatement contained different, material documents

that would support reinstatement of the complaint.

      In reaching this result, we stress that we are not passing upon the merits

of the parties' claims or defenses, but have identified them to the best of our

ability based on the record before us. Without reasons, we "are left to conjecture

as to what the judge may have had in mind." See Salch, 240 N.J. Super. at 443.

Nor should our opinion in any way be interpreted as a criticism of the court. We

note "our function as an appellate court is to review the decision of the trial

court, not to decide the motion tabula rasa." Doerfler, 454 N.J. Super. at 302.

Thus, we remand for the motion judge to provide reasons that will aid our review

of any future appeal.

      We accordingly vacate the July 2, 2020 order and request the court provide

a brief statement of reasons supporting that order within forty-five days. To the


                                                                               A-4351-19
                                         7
extent the court denied plaintiff's reinstatement application for reasons similar

to those expressed in the May 19, 2020 order denying reconsideration, the court

should clearly so indicate in its written or oral decision. Appellant may submit

a supplemental brief of no more than five pages within twenty days of receipt of

the court's decision. Respondent likewise may submit a five-page supplemental

brief within twenty days, but the court will not accept a reply brief. The clerk's

office will thereafter re-calendar the appeal. We retain jurisdiction.




                                                                            A-4351-19
                                        8